COLLINS, J.
(dissenting).
I cannot assent to the doctrine of the main opinion. The plaintiff made no attempt to listen for the approaching train. He knew it was due, but drove on, unmindful of the fact that his wagon was making so much noise that his sense of hearing was gone,' so far as the expected train was concerned. He relied exclusively upon his eyesight, depending entirely upon the vigilance of the flagman. The object of placing a flagman and gates at railway crossings is not to relieve the traveler upon the highway of care when approaching these dangerous places, but to further guard and protect him by additional signals. To the signal by whistle and bell is the man or the gates further warning and protection. The conclusion reached by the majority is a decided and dangerous encroachment upon the wise.and salutary rule, long ago established; and not yet openly abandoned, that a person about to go upon a railway track must exercise care to the extent of his opportunity, and must use his senses of sight and hearing, — must listen as well as look. I therefore unite with Justice LEWIS in a dissent.